
	
		I
		111th CONGRESS
		2d Session
		H. R. 4976
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. McDermott (for
			 himself, Mr. Larson of Connecticut,
			 Mr. Frank of Massachusetts, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to regulate
		  and tax Internet gambling.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 TitleThis Act may be cited as the Internet Gambling Regulation and Tax Enforcement Act of
			 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment is expressed in terms of an amendment of a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Internal Revenue Code of 1986.
			2.Tax on internet
			 gambling
			(a)In
			 generalChapter 36 (relating to certain other excise taxes) is
			 amended by adding at the end the following new subchapter:
				
					EInternet
				Gambling
						
							Sec. 4491. Imposition of Internet gambling license
				  fee.
							Sec. 4492. Record requirements.
							Sec. 4493. Elective State and Indian tribal government online
				  gambling fee.
						
						4491.Imposition of
				Internet gambling license fee
							(a)Federal
				feeEach licensee within the meaning of section 5382 of title 31,
				United States Code, (hereafter in this subchapter referred to as
				licensee) shall be required to pay an Internet gambling license
				fee by the end of each calendar month in an amount equal to two percent of all
				funds deposited by customers during the preceding month into an account
				maintained by that licensee or any agent of that licensee that can be used for
				the purpose of placing a bet or wager as defined in section 5362(1) of title
				31, United States Code.
							(b)DepositsDeposits
				made by or on behalf of a licensee of Internet gambling winnings or returns of
				funds by or on behalf of a licensee to the account of a customer shall not be
				treated as a deposit for purposes of this section.
							(c)Persons liable
				for feeThe Internet gambling license fee shall be the direct and
				exclusive obligation of the Internet gambling operator and may not be deducted
				from the amounts available as deposits to the person placing a bet.
				Notwithstanding the foregoing, any person making a deposit for the purpose of
				placing a bet or wager with a person who is required but has failed to obtain a
				license pursuant to subchapter V of chapter 53 of title 31, United States Code,
				shall be liable for and pay the fee under this subchapter on all such deposits,
				but such liability shall not excuse any failure to pay the fee on the part of
				the person who is required but has failed to obtain such license.
							(d)Unauthorized
				bets or wagersThere is hereby imposed a fee in an amount equal
				to 50 percent of all funds deposited into an account that can be used for
				placing a bet or wager within the meaning of Section 5362(1) of title 31,
				United States Code, with any person that is not authorized pursuant to section
				5382 of that title. Such tax is due by the end of each calendar month with
				respect to deposits during the preceding month.
							(e)DispositionAmounts
				paid as Internet gambling license fees or on unauthorized bets or wagers under
				this section shall be deposited in the general fund of the Treasury and treated
				as revenue.
							(f)Administrative
				provisionsExcept to the extent the Secretary shall by
				regulations prescribe, the fees imposed by this section shall be subject to the
				administrative provisions of this title applicable to excise taxes imposed by
				chapter 35.
							4492.Record
				requirementsEach person
				liable for fees under this subchapter, except for a person making a deposit who
				is liable for fees pursuant to section 4491(e), shall keep a daily record
				showing deposits as defined in this subchapter, in addition to all other
				records required pursuant to section 6001(a).
						4493.Elective State
				and Indian tribal government online gambling fee
							(a)In
				general
								(1)Payment of State
				and Indian tribal government feeOn a monthly basis, each
				licensee shall pay to each qualified State and each qualified Indian tribal
				government an amount equal to the monthly pro rata State and Indian tribal
				government online gambling fee amount.
								(2)Monthly pro rata
				online gambling fee amountFor purposes of this section, with
				respect to a qualified State and a qualified Indian tribal government for any
				calendar month, the monthly pro rata online gambling fee amount is the amount
				of the fees described in subsection (b) received with respect to such calendar
				month that are attributable to deposits for online wagers made by persons
				residing within the jurisdiction of such State or Indian tribal
				government.
								(3)Qualified State;
				qualified Indian tribal government
									(A)In
				generalFor purposes of this section, the terms qualified
				State and qualified Indian tribal government mean a State
				or an Indian tribal government, respectively, that has not elected (by notice
				provided by the Governor, principal chief, or other chief executive officer and
				in such form and manner as the Secretary may prescribe) to be excluded from the
				receipt of funds under this section.
									(B)State election
				not to affect tribal electionAn election by a State under
				subparagraph (A) to be excluded from the receipt of funds under this section
				shall not constitute an election to be so excluded on behalf of any Indian
				tribe located within or partially within the geographic boundaries of such
				State.
									(C)Applicability of
				electionAn election made under subparagraph (A) shall be
				effective—
										(i)upon receipt by
				the Secretary, if such election is received within 90 days of the date of the
				enactment of the section; and
										(ii)in any other
				case, on the first January 1 that occurs at least 60 days after the later
				of—
											(I)the receipt of
				such election by the Secretary; or
											(II)the effective
				date specified in such election.
											(D)StateThe
				term State means any State, the District of Columbia, or any
				commonwealth, territory or other possession of the United States.
									(E)Indian tribal
				governmentThe term Indian tribal government means
				the government of an Indian tribe (within the meaning of section 4 of the
				Indian Gaming Regulatory Act).
									(4)Time of
				paymentsThe payment made under this subsection with respect to
				any calendar month shall be made not later than the 11th day of the succeeding
				calendar month.
								(b)State and Indian
				Tribal Government Online Gambling FeeThe State and Indian tribal
				government online gambling fee shall be an amount equal to 6 percent of all
				deposited funds deposited by customers residing in each State or area subject
				to the jurisdiction of an Indian tribal government.
							(c)Effect of
				acceptance of feeAcceptance by a State or Indian tribal
				government of the State and Indian tribal government online gambling fee shall
				relieve licensees from the obligation to pay any other fee or tax to the State
				or Indian tribal government relating to its online gambling services, except
				for—
								(1)applicable State individual and corporate
				income taxes, which shall be unaffected by the election, and
								(2)any fees
				associated with a licensee’s choice to rely on a State or Indian tribal
				regulatory body certification of suitability in connection with a Federal
				online gambling licensing
				application.
								.
			(b)Clerical
			 amendmentThe table of subchapters for chapter 36 is amended by
			 adding at the end the following new item:
				
					
						Subchapter E—Internet Gambling
						Sec. 4491. Imposition of Internet gambling license
				fee.
						Sec. 4492. Record requirements.
						Sec. 4493. Elective State and Indian tribal government online
				gambling
				fee.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to bets or
			 wagers placed after the date of the enactment of this Act.
			3.Licensee
			 information reporting
			(a)In
			 generalSubpart A of part III
			 of subchapter A of chapter 61 (relating to information concerning persons
			 subject to special provisions) is amended by adding at the end the following
			 new section:
				
					6050X.Returns
				relating to internet gambling
						(a)RequirementEvery
				person who is a licensee (within the meaning of section 5382(3) of title 31,
				United States Code) or who otherwise is engaged in the business of accepting
				any bet or wager within the meaning of section 5362(1) of title 31, United
				States Code, during a taxable year shall furnish, at such time and in such
				manner as the Secretary shall by regulations prescribe, the information
				described in subsection (b), and such person shall maintain (in the location,
				in the manner, and to the extent prescribed in regulations) such records as may
				be appropriate to the information described in subsection (b).
						(b)Required
				informationFor purposes of subsection (a), the information
				described is set forth below, which information may be modified as appropriate
				by the Secretary through regulation—
							(1)the name, address,
				and TIN of the licensee or other person engaged in the business of accepting
				any bet or wager,
							(2)the name, address,
				and TIN of each person placing a bet or wager with the licensee or other person
				engaged in the business of accepting any bet or wager during the calendar
				year,
							(3)the gross
				winnings, gross wagers, and gross losses for the calendar year of each person
				placing a bet or wager with the licensee or other person engaged in the
				business of accepting any bet or wager during the year,
							(4)the net Internet
				gambling winnings for each such person for the calendar year,
							(5)the amount of tax
				withheld with respect to each such person for the calendar year,
							(6)beginning and
				end-of-year account balances for each such person for the calendar year,
				and
							(7)amounts deposited
				and withdrawn by each such person during the calendar year.
							(c)Statement To be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each person whose name is required to be set forth in such
				return by reason of placing a bet or wager a written statement showing—
							(1)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
							(2)the information
				required to be shown on such return with respect to each person whose name is
				required to be set forth in such return.
							The
				written statement required under the preceding sentence shall be furnished to
				the person on or before January 31 of the year following the calendar year for
				which the return under subsection (a) was required to be made.(d)Definitions
							(1)Net internet
				gambling winningsThe term net Internet gambling
				winnings means gross winnings from wagers placed over the Internet with
				a person required to be licensed under section 5382 of chapter 53 of title 31,
				United States Code, less the amounts wagered.
							(2)Internet;
				wagerThe terms Internet and wager
				shall have the respective meanings given such terms by section 5362 of chapter
				53 of title 31, United States
				Code.
							.
			(b)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 is amended by
			 inserting after the item relating to section 6050W the following new
			 item:
				
					
						Sec. 6050X. Returns relating to internet
				gambling.
					
					.
			4.Withholding from
			 certain gambling winnings
			(a)Net internet
			 gambling winningsParagraph (3) of section 3406(b) (relating to
			 other reportable payments for purposes of backup withholding) is
			 amended—
				(1)by striking
			 or in subparagraph (E);
				(2)by striking
			 . and inserting , or at the end of subparagraph
			 (F); and
				(3)by adding at the
			 end thereof the following new subparagraph:
					
						(G)section
				6050X(b)(4) (relating to net Internet gambling
				winnings).
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to bets or
			 wagers placed after the date of the enactment of this Act.
			5.Withholding of
			 tax on nonresident aliens
			(a)Tax on
			 nonresident alien individualsParagraph (1) of section 871(a)
			 (relating to income not connected with United States business) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (C),
				(2)by inserting
			 and at the end of subparagraph (D), and
				(3)by inserting after
			 subparagraph (D) the following new subparagraph:
					
						(E)the gross amount
				of winnings from each wager placed over the Internet with a person required to
				be licensed under section 5382 of chapter 53 of title 31, United States Code
				(as such terms are defined in section
				6050X(d)(2)),
						.
				(b)Exemption for
			 certain gambling winningsSection 871(j) (relating to exemption
			 for certain gambling winnings) is amended by inserting before the period at the
			 end the following: or to any bets or wagers placed over the Internet (as
			 such terms are defined in section 6050X(d)(2)).
			(c)Withholding of
			 tax on nonresident alien individualsThe first sentence of
			 subsection (b) of section 1441 (relating to withholding of tax on nonresident
			 aliens) is amended by inserting after gains subject to tax under section
			 871(a)(1)(D), the following: the gross amount of winnings from
			 wagers placed over the Internet described in section
			 871(a)(1)(E),.
			(d)Source of
			 internet gambling winningsSubsection (a) of section 861 is
			 amending by inserting at the end thereof the following new paragraph:
				
					(9)Internet
				gambling winningsAny Internet gambling winnings received from a
				licensee within the meaning of section 5382(3) of title 31, United States
				Code.
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to bets or
			 wagers placed after the date of the enactment of this Act.
			6.Wager tax
			 applicable to Federal online gambling activities
			(a)In
			 generalSubsection (a) of
			 section 4401 is amended to read as follows:
				
					(a)Wagers
						(1)Authorized
				wagersThere shall be imposed on any wager authorized under
				Federal law or the law of the State in which accepted an excise tax equal to
				0.25 percent of the amount of such wager.
						(2)Unauthorized
				wagersThere shall be imposed on any wager not described in
				paragraph (1) an excise tax equal to 2 percent of the amount of such
				wager.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to wagers
			 made after December 31, 2010.
			7.No
			 exclusions under Federal wager tax for online gambling activities
			(a)In
			 generalSection 4402 is
			 amended to read as follows:
				
					4402.Exemptions
						(a)In
				generalNo tax shall be imposed by this subchapter—
							(1)on any wager
				placed with, or on any wager placed in a wagering pool conducted by, a
				parimutuel wagering enterprise licensed under State law and that is not carried
				out online;
							(2)on any wager
				placed in a coin-operated device (as defined in section 4462 as in effect for
				years beginning before July 1, 1980), or on any amount paid, in lieu of
				inserting a coin, token, or similar object, to operate a device described in
				section 4462 (a)(2) (as so in effect), and that is not carried out online;
				and
							(3)on any wager
				placed in a sweepstakes, wagering pool, or lottery which is conducted by an
				agency of a State acting under authority of State law, but only if such wager
				is placed with the State agency conducting such sweepstakes, wagering pool, or
				lottery, or with its authorized employees or agents, and is not carried out
				online.
							(b)Online gambling
				activitiesAll online gambling activities conducted pursuant to a
				Federal license shall be subject to the wagering tax set forth in section
				4401.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to wagers
			 made after December 31, 2010.
			8.Territorial
			 extent
			(a)In
			 generalParagraph (2) of
			 section 4404 is amended to read as follows:
				
					(2)placed within the
				United States, or any Commonwealth, territory, or possession thereof, by a
				person who is a United States citizen or
				resident.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to wagers
			 made after December 31, 2010.
			9.American Heritage
			 Program
			(a)Implementation
			 of programFrom funds
			 appropriated to the American Heritage Block Grant Fund for a fiscal year, the
			 Secretary of the Treasury shall make grants to eligible States to carry out an
			 American Heritage Program through State arts agencies.
			(b)Allotment of
			 fundsFunds allotted for a
			 fiscal year shall be allotted among eligible States in the same proportion as
			 funds are allotted among the States under section 5(g)(3) of the National
			 Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C.
			 954(g)(3)).
			(c)Eligibility To
			 receive grantsTo be eligible
			 to receive a grant under subsection (a) for a fiscal year, a State shall submit
			 to the Secretary an application in such form, and containing such information
			 and assurances, as the Secretary may require by rule, including assurances
			 that—
				(1)not more than 80
			 percent of the cost of any qualified activity carried out under this section
			 shall be paid with such grant, and
				(2)not more that 20
			 percent of such grant may be expended for administrative costs.
				(d)DefinitionsFor
			 purposes of this section—
				(1)the term
			 American Heritage Program means a program carried out by a State
			 that provides qualified activities directly, or by contract with nonprofit
			 organizations (including community-based organizations) or units of local
			 government, for all the people and communities in the State,
				(2)the term
			 Secretary means the Secretary of the Treasury,
				(3)the term State has the meaning
			 given such term in section 4 of the National Foundation on the Arts and the
			 Humanities Act of 1965 (20 U.S.C. 953),
				(4)the term
			 State arts agency has the same meaning given such term as used in
			 the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C.
			 951 et seq.), and
				(5)the term qualified activities
			 means activities that develop projects, productions, workshops, or programs
			 that will encourage public knowledge, education, understanding, and
			 appreciation of American heritage and the arts.
				(e)American
			 Heritage Block Grant Fund
				(1)EstablishmentThere is established in the Treasury of the
			 United States a trust fund to be known as the “American Heritage Block Grant
			 Fund”, consisting of such amounts as may be appropriated or credited to the
			 American Heritage Block Grant Fund as provided in this subsection.
				(2)Transfer to
			 FundThere are appropriated
			 to the American Heritage Block Grant Fund amounts equal to .5 percent of the
			 taxes received by the Treasury after December 31, 2010, that the Secretary
			 determines are attributable to Internet gambling.
				(3)Method of
			 transferThe amounts appropriated by paragraph (1) shall be
			 transferred from time to time from the general fund of the Treasury. Such
			 amounts shall be determined on the basis of estimates by the Secretary of the
			 taxes, specified in paragraph (1), paid to or deposited into the Treasury.
			 Proper adjustments shall be made in amounts subsequently transferred to the
			 extent prior estimates are in excess of or are less than the taxes specified in
			 paragraph (1).
				(4)Expenditures
			 from American Heritage Block Grant FundAmounts in the American Heritage Block
			 Grant Fund shall be available, as provided by appropriation Acts, for making
			 expenditures to carry out subsection (a).
				10.Block grants to
			 States for transitional assistanceThe Social Security Act is amended by adding
			 at the end the following new title:
			
				XXIIBlock grants to
				States for transitional assistance
					2201.Transitional
				Assistance Trust Fund
						(a)Creation of
				trust fundThere is
				established in the Treasury of the United States a trust fund to be known as
				the “Transitional Assistance Trust Fund”, consisting of such amounts as may be
				appropriated or credited to the Transitional Assistance Trust Fund as provided
				in this section.
						(b)Transfer to
				Transitional Assistance Trust Fund of amounts equivalent to certain
				taxes
							(1)In
				generalThere are hereby
				appropriated to the Transitional Assistance Trust Fund, out of any money in the
				Treasury not otherwise appropriated, amounts equivalent to 25 percent of the
				taxes received in the Treasury after December 31, 2010, that the Secretary of
				the Treasury determines are attributable to Internet gambling.
							(2)Method of
				transferThe amounts
				appropriated by paragraph (1) shall be transferred from time to time from the
				general fund in the Treasury to the Transitional Assistance Trust Fund. Such
				amounts shall be determined on the basis of estimates by the Secretary of the
				Treasury of the taxes, specified in paragraph (1) of this subsection, paid to
				or deposited into the Treasury. Proper adjustments shall be made in amounts
				subsequently transferred to the extent prior estimates were in excess of or
				were less than the taxes specified in paragraph (1) of this subsection.
							(c)Expenditures
				from Transitional Assistance Trust FundAmounts in the Transitional Assistance
				Trust Fund shall be available, as provided by appropriation Acts, for making
				expenditures to carry out section 2202.
						2202.Transitional
				assistance grant program
						(a)In
				generalEach State shall be
				entitled to a payment under this section for each fiscal year in an amount
				equal to its allotment for such fiscal year, to be used by such State to carry
				out the State’s plan for transitional assistance described in subsection (c),
				subject to the requirements of this section.
						(b)Plan approval
				requiredNo State may receive a payment under this section unless
				the State submits the State’s plan for transitional assistance described in
				subsection (c) to the Secretary and the Secretary approves such plan.
						(c)State plan for
				transitional assistanceA
				State plan for transitional assistance is described by this subsection if the
				plan—
							(1)provides for expanded education
				opportunities for individuals who are, or were formerly, in foster care,
				including streamlining and coordinating education financing opportunities and
				providing counseling and assistance to such individuals for the purpose of
				ensuring completion of their academic goals;
							(2)provides for job training opportunities for
				individuals who are, or were formerly, in foster care;
							(3)provides, primarily through expanding
				access to and investment in community colleges, for expanded post-secondary
				education and job training opportunities that lead to a certificate, for
				individuals who are working in, or had worked in, declining sectors of the
				economy, as defined by the Secretary, and who want to pursue a new career in a
				sector of the economy with the potential for high wages and high growth, as
				defined by the Secretary; and
							(4)provides a subsidy
				for the use of public transportation by—
								(A)individuals
				qualifying for benefits or services under title XX, including the Federal-State
				Unemployment Insurance Program; and
								(B)individuals
				participating in programs under the Workforce Investment Act.
								(d)AllotmentThe
				allotment for a fiscal year for a State receiving an allotment for such fiscal
				year shall be an amount equal to—
							(1)the amount
				appropriated for such fiscal year under subsection (f), multiplied by
							(2)the ratio by which
				the population of the State bears to the population of all the States receiving
				an allotment for such fiscal year as determined by the Secretary (on the basis
				of the most recent data available from the Department of Commerce).
							(e)DefinitionsFor purposes of this section:
							(1)In foster
				careThe term in foster
				care means, with respect to an individual, an individual who is under
				the care and placement responsibility of the State agency responsible for
				administering a plan, in connection with such individual, under part B or part
				E of title IV.
							(2)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
							(3)StateThe term State means the 50
				States of the United States, the District of Columbia, the Commonwealth of
				Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
							(f)Authorization of
				appropriationsThere are
				authorized to be appropriated for each fiscal year to the Secretary the amount
				deposited into the Transitional Assistance Trust Fund pursuant to section 2201
				to carry out this
				section.
						.
		
